Citation Nr: 1635926	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the residuals of a hiatal hernia surgical repair, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for a disability of the lumbar segment of the spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1996. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  By rating action in January 2009, the evaluation for a lumbar strain was increased from 10 percent to 20 percent disabling.  Likewise by rating action in May 2010, the evaluation for PO hiatal hernia with reflux was increased from 0 percent to 10 percent disabling.  The Veteran appealed these rating decisions to the Board.

Subsequent to the perfection of his appeal, the Veteran provided testimony before the undersigned Acting Veterans Law Judge in January 2011 via a videoconference hearing.  A copy of the hearing transcript is of record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. § 3.103 (c)(2) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consistent of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted that the basis of the prior determinations and noted the elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran (or his representative) has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  As such the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record. 

The record reveals that after the Veteran provided testimony before the Board, the claim was remanded in January 2014.  The purpose of the remand was to obtain a more detailed medical analysis of the Veteran's claim.  The record shows that the Veteran underwent a VA examination in March 2014, and following the examination, the examiner provided findings concerning the severity of the Veteran's hiatal hernia residuals.  A copy of that report is of record and has been reviewed by the agency of original jurisdiction.  Additionally, any medical records that were not previously contained in the claims file were obtained by the agency of original jurisdiction (AOJ).  Following a review of the information obtained as a result of the Board's most recent remand, the AOJ issued a Supplemental Statement of the Case (SSOC) which confirmed the RO's previous denial of the Veteran's claim.  The file has since been returned to the Board for review. 

Upon reviewing the development that has occurred as a result of the Board's action, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not a Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board's Remand of January 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim involving the residuals of a hiatal hernia based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

The issue involving a higher disability evaluation for a disorder of the lumbar segment of the spine is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hiatal hernia repair residuals with reflux have not produced significant weight loss, anemia, or malnutrition.  The disability has been primarily manifested by recurrent regurgitation, occasional epigastric distress, and some shoulder pain, none of which results in any considerable impairment of his health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a hiatal hernia surgical repair have not been met.  38 U.S.C.A. §§ 1155, 5107a (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case, the Veteran was provided full notice for his increased evaluation claim in October 2008.  Since that time, additional letters have advised the Veteran of the evidence and information necessary to substantiate his increased evaluation claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication has cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The Veteran has been afforded VA examinations over the course of this appeal, the most recent occurring in March 2014.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The most recent examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the Veteran.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2015), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2015).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The increased rating issue before the Board involves entitlement to an increased evaluation for post-operative surgical repair of a hiatal hernia currently evaluated as 10 percent disabling.  The disorder has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7346 (2015).  This Diagnostic Code, which contemplates hiatal hernias, provides that assignment of a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating, but of less severity.  A 30 percent rating is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 


III.  Facts and Discussion

The record shows that the Veteran underwent a VA examination of his hernia repair in November 2008.  During the examination, the Veteran told the examiner that he had occasional reflux but that he used an over-the-counter medication from which he obtained "good results".  The examiner further noted:

The abdomen is soft and nontender. . . He has very small laparoscopic puncture scars that are well healed.  No skin breakdown or ulceration.  No limitation of motion or function as a result of these very small laparoscopic scars.  There are no ventral hernias, no inguinal hernias.  Bowel sounds are active.  

Additional radiographic studies also accomplished in November 2008 reveal no evidence of a recurrent hiatal hernia or of reflux.  

The Veteran then sat for an examination in March 2010.  He told the examiner that he had occasional difficulty swallowing along with recurrent reflux.  He also denied nausea, vomiting, diarrhea, or a loss of appetite/weight loss.  Upon examination, it was noted that the Veteran did not have any periods of incapacitation due to reflux or pain from the old surgical area.  There was no distention, burning pain, or nausea.  While abdominal tenderness and dysphagia was reported, anemia, weight loss, and malnutrition were not diagnosed.  Gastric reflux was reported through radiographic tests but on those same tests, a hernia was not shown to be present.

As a result of the Board's Remand of January 2014, the Veteran underwent another examination in March 2014.  In the examination report, it was indicated that the Veteran was not anemic but that he did have occasional abdominal pain and regurgitation.  Pain in the shoulders and back was reported and the examiner did attribute the pain to the Veteran's hernia residuals.  Weight loss was not reported but dysphagia to some solids and liquids was indicated.  Esophageal stricture or dilation was not found, nor was recurrent vomiting complained thereof.  The Veteran's surgical scars were noted but these scars were found to be nontender, not productive of pain, stable, and very small.  This condition was reported as having no effect on the Veteran's social and industrial capacity.  The examiner classified the Veteran's disorder and the manifestations produced by the repair with reflux as "mild".  He further opined that the disability was not productive of severe or considerable impairment of health. 

A review of the outpatient treatment records showed no recurrent visits to any health care providers with respect to the hernia disability.  If the Veteran had any discomfort, the records indicate that he treated the condition with over-the-counter medications.  

The medical evidence of record shows that the Veteran's disorder is manifested by occasional reflux, dyspepsia, regurgitation, and some occasional pain in the shoulders.  Yet, after reviewing all of the clinical evidence and subjective complaints since the Veteran filed his claim for an increased evaluation, the Board finds that the preponderance of the evidence shows that an initial disability evaluation in excess of 10 percent is not warranted.  A 60 percent rating is not warranted because the Veteran does not have symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of a severe impairment of health.  Similarly, a 30 percent rating is not warranted because the Veteran does not experience persistent recurring or infrequent episodes of pyrosis or substernal arm.  More importantly, he has never been shown to have manifestations that are productive of considerable impairment of health.  As such, the Veteran's limited symptoms, and the functional impairment that they cause, seem to more closely mirror the rating criteria contemplated by the current 10 percent rating.  Hence, the Board thus finds that the preponderance of the evidence is against the claim for an increased rating.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. §§ 4.31; 4.114, Diagnostic Code 7346 (2015).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2015); Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Increased Evaluation - Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation for the rating for which he has sought an increased therefor.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hiatal hernia residuals with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran required frequent hospitalizations for the disorder and there has not shown to be evidence of marked interference with employment solely due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) (2015) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for the residuals of a hiatal hernia surgical repair is denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

The other issue on appeal involves the disability evaluation that has been assigned to the Veteran's lower back disability.  The Court has recently issued directives regarding VA examinations in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes that the Veteran was afforded a VA examination in March 2014, but the VA examination was inadequate per Correia.  In the Correia case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of medical treatment received since January 2014 for his lower back disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at a Department of Defense medical facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 CFR § 3.159 (2015). 

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his service-connected lower back disability to include all orthopedic and neurologic manifestations.  The examiner(s) should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  All tests and studies deemed necessary should be accomplished at this time. 

The examiner(s) should specifically comment on whether the Veteran now suffers from degenerative arthritis of the back and/or degenerative disc disease, along with any other manifestations and symptoms produced by the disability.  Readings should be obtained concerning the Veteran's range of motion of the lower back and any limitation of function of the parts affected by limitation of motion.  The examiners should also be asked to include the normal ranges of motion of the lower back.  Additionally, the examiners should be requested to determine whether the lower back exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiners should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use. 

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If the examiner(s) determine that the Veteran is now suffering intervertebral disc syndrome of the lumbar segment of the spine, as has been previously diagnosed, the examiners should discuss the total duration of any incapacitating episodes (number of days) in the past twelve (12) months, as well as comment on any related chronic orthopedic or neurological manifestations.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  Chronic orthopedic and neurological manifestations are defined as orthopedic and neurological manifestations and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Comments should also be provided by both examiners as to whether the Veteran experiences symptoms compatible with severe, recurring attacks, with intermittent relief or pronounced intervertebral disc syndrome compatible with sciatic neuropathy, muscle spasms, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

The claims folder and this Remand must be made available to the examiner for review prior to the examination. The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


